MEMORANDUM **
Leandro Gomez, III appeals from his guilty-plea conviction and 284-month sentence for conspiracy to distribute and possess with intent to distribute 500 grams or more of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Gomez’s counsel has filed a brief stating that he finds no meritorious issues for review, and a motion to withdraw as counsel of record. No pro se supplemental brief has been filed. Appellee has filed a motion to dismiss the appeal.
We have reviewed the brief and motions, and conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988). We affirm the conviction, and dismiss the appeal of the sentence in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir. 2000).
Accordingly, we GRANT counsel’s motion to withdraw, GRANT Appellee’s motion to dismiss based on the valid appeal waiver,1 and DENY all other pending motions.
Conviction AFFIRMED; Appeal of sentence DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. Gomez’s motion to file a late opposition to the motion to dismiss is denied as unnecessary because the opposition was timely filed.